Uvalde County Appraisal
                                                               District, Albert Mireles, Chief
                                                                              s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 25, 2015

                                   No. 04-14-00533-CV

                               Kenneth W. ARTHUR, et al,
                                       Appellant

                                            v.

       UVALDE COUNTY APPRAISAL DISTRICT, Albert Mireles, Chief Appraiser,
                              Appellee

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2012-04-28619-TX
                         Honorable Watt Murrah, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason K. Pulliam, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court